FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 YOLANDA E. QUIHUIS and                         No. 11-18067
 ROBERT QUIHUIS, a married
 couple,                                         D.C. No.
         Plaintiffs-Appellants,             4:10-cv-00376-RCC

                  v.
                                          ORDER AMENDING
 STATE FARM MUTUAL                        ORDER CERTIFYING
 AUTOMOBILE INSURANCE                      QUESTION TO THE
 COMPANY, a foreign                       ARIZONA SUPREME
 corporation,                                  COURT
           Defendant-Appellee.


                        Filed May 6, 2014

  Before: Richard C. Tallman and Sandra S. Ikuta, Circuit
     Judges, and Andrew P. Gordon, District Judge.*

                                Order




 *
   The Honorable Andrew P. Gordon, District Judge for the U.S. District
Court for the District of Nevada, sitting by designation.
2                 QUIHUIS V. STATE FARM

                          ORDER

    The certification order filed on April 4, 2014, is amended
as follows:

    1. At page 7, lines 15–17, delete <<while the Coxes
    were best served to admit ownership in order to obtain an
    agreement from the Bojorquezes not to execute a
    judgment against them>> and insert <<while the Coxes
    were best served to admit ownership in order to obtain an
    agreement from the Quihuises not to execute a judgment
    against them>>.

    2. At page 8, lines 5–7, delete <<More specifically, the
    issue is whether the stipulation (and the subsequent
    default judgment) between the Coxes and the
    Bojorquezes that the Coxes owned the Jeep>> and insert
    <<More specifically, the issue is whether the stipulation
    (and the subsequent default judgment) between the Coxes
    and the Quihuises that the Coxes owned the Jeep>>.